Citation Nr: 9921120	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-36 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to December 
1989, and from December 1990 to March 1991.  The initial DD Form 
214 shows 2 months and 25 days of verified active service, with 
no prior active service, while the second DD Form 214 shows 3 
months and 19 days of prior active service.  The veteran has 
additional Reserve unit service in the United States Air Force 
National Guard.  Also, there is of record a DD Form 215 
(correction to DD Form 214), which shows that the veteran had 
service in the Southwest Asia theater of operations during the 
Persian Gulf War from December 4, 1990, to March 31, 1991.  The 
veteran's service personnel records reflect that he is the 
recipient of an Air Force Achievement Medal with a "V" device 
for combat.  

This case is currently before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to service 
connection for a skin disorder, bronchitis, and sinusitis, to 
include as secondary to Persian Gulf War service.  Said rating 
decision also denied entitlement to service connection for right 
knee and back disorders and chronic fatigue syndrome.  Service 
connection was granted for post-traumatic stress disorder (PTSD), 
and a 10 percent disability evaluation assigned.  The veteran 
perfected an appeal as to the latter four issues.

In February 1996, the RO increased the disability evaluation 
assigned the veteran's PTSD to 30 percent.  He withdrew his 
appeal as to an increased evaluation for PTSD in that same month.  
The current disability evaluation for PTSD is 50 percent, which 
was assigned by a rating decision dated in July 1997.

By a November 1996 rating decision, the RO granted service 
connection for a right knee injury and lumbosacral strain, and 
assigned a 10 percent disability evaluation for each.  In a 
January 1997 statement, the veteran indicated that he was 
satisfied with those determinations.

In his January 1994 notice of disagreement (NOD), the veteran 
stated that he currently suffered from chronic fatigue syndrome, 
which may be due to the symptomatology of his service-connected 
PTSD.  In the Board's judgment, this constitutes a claim of 
entitlement to service connection for chronic fatigue syndrome, 
secondary to the veteran's service-connected PTSD.  Because that 
issue has not been developed for appellate review, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  Service medical records are silent as to complaints, 
diagnosis, or treatment for a fatigue disorder.

3.  There is no medical evidence of record of a disability 
manifested by a fatigue disorder, to include chronic fatigue 
syndrome, which is related to the veteran's active military 
service, nor is there any objective evidence perceptible to an 
examining physician, or other verifiable non-medical indicators, 
which show that the veteran currently suffers from chronic 
fatigue syndrome, which cannot be attributed to a known 
diagnosis, and which became manifest to a degree of 10 percent or 
more after service separation.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The veteran does not have chronic fatigue as a result of 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds the veteran's service connection 
claim to be well-grounded.  38 U.S.C.A. § 5107(a).  In this 
regard, the record shows that the veteran had active military 
service in the Southwest Asia theater of operations during the 
Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 regarding chronic disability due to undiagnosed illness 
apply.  The veteran's qualifying military service, his reported 
complaints, and the unique nature of the statutory and regulatory 
provisions regarding disability due to undiagnosed illnesses 
render the veteran's claim plausible.  With regard to this 
particular claim, the Board finds that the evidence of record 
allows for equitable resolution of the claim and that the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, if 
a condition noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases where 
a veteran suffers from chronic disability resulting from an 
undiagnosed illness which became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or that becomes manifest 
to a degree of 10 percent or more between the end of such service 
and December 31, 2001.

38 C.F.R. § 3.317(a) further provides that VA shall pay 
compensation to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability" (manifested by certain signs 
or symptoms), which, by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  Signs or symptoms 
which may be manifestations of undiagnosed illnesses include, but 
are not limited to, fatigue and sleep disturbances.  38 C.F.R. 
§ 3.317(b).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other, non-
medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).

The VA Office of the General Counsel (whose opinions are binding 
on the Board, see 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 19.5 (1998)), has determined that lay evidence may be 
sufficient to establish the manifestation of one or more signs or 
symptoms of an undiagnosed illness or the objective indications 
of chronic disability if the claimed signs or symptoms, or the 
claimed indications, are of a type which ordinarily would be 
susceptible to identification by lay persons.  See VAOPGCPREC 4-
99 (O.G.C. Prec. 4-99) (May 3, 1999).

The veteran's service medical records, to include his September 
1988 Air Force National Guard enlistment and October 1992 
periodic physical examinations, are silent as to complaints and 
diagnosis of, or treatment for, either fatigue or tiredness.  
While the veteran's service medical records are incomplete, the 
record reveals that the RO requested additional records in 
September, October, and December of 1992, as well as in April and 
May of 1993 (at which time deployment and separation examinations 
were requested).

In August 1992, the veteran filed his claim of entitlement to 
service connection for chronic fatigue syndrome.

During VA PTSD examination in October 1992, the veteran reported 
that he could not sleep and had recurring nightmares concerning 
the collapse of a bunker on top of him during his service in 
Saudi Arabia.  He stated that he felt in danger and hyperalert, 
even though he was fatigued most of the time.  Examination 
revealed that the veteran forced himself to concentrate at work 
until he was exhausted, in order to avoid thoughts of Saudi 
Arabia.  The sole diagnosis was PTSD.

During VA general medical examination in November 1992, the 
veteran reported that he had worked in a new job for the 
preceding 10 months as an attorney, and had not missed work 
because of any medical problem.  No complaints of fatigue or 
tiredness were recorded.

The veteran was afforded a VA Persian Gulf Registry examination 
in February 1993, which was negative as to fatigue.

An outpatient evaluation by a private psychiatrist, Scott 
McCormick, M.D., dated in September 1993, shows complaints of 
poor sleep.  Klonopin was prescribed for poor sleep.  The 
diagnoses were PTSD and depressive disorder, not otherwise 
specified.

A January 1994 statement from a private psychologist, Robert E. 
Schlitt, Ph.D., reported that the veteran had been a patient 
since August 1993 for treatment of PTSD, and that the veteran had 
"much difficulties with sleep patterns" due to that disorder.

In February 1994, a lay statement was received from the veteran's 
wife, who stated that her husband had become a "workaholic" 
since his return from the Persian Gulf War.  She also stated that 
the veteran "is always very tired at the end of a workday, and 
has no desire to do anything when he gets home."

In July 1994, entitlement to service connection for chronic 
fatigue syndrome was again denied by the RO.

During his February 1995 hearing, the veteran testified that he 
had not received any treatment for chronic fatigue syndrome since 
his separation from active service.  He also testified that his 
wife's description of his being a workaholic was a fair one.  The 
veteran testified that he was tired all of the time, and did not 
want to do anything during the week except go to work.  He also 
testified that he was exhausted upon coming home from work, and 
was listless on the weekends, to the extent that he no longer 
engaged in outdoor activities.  The veteran also testified that 
he did not discuss his fatigue with his private physicians.

A Hearing Officer's decision dated in February 1995 denied 
entitlement to service connection for chronic fatigue syndrome.

A June 1995 United States Air Force Medical Evaluation Board 
evaluation stated that the veteran was able to work on a regular 
basis and was apparently doing fairly well on the job.  The 
evaluation noted that the veteran resigned from his post as a 
judge in August 1991, and subsequently experienced much 
difficulty with sleep and poor energy.  The Axis I diagnosis was 
PTSD, and the Axis III diagnoses were back and leg pain.

In July 1996, a second lay statement was received from the 
veteran's wife.  She stated that since his return from the 
Persian Gulf, her husband could no longer participate in outdoor 
activities, maintain the yard, or help with household chores.  
The veteran's wife also stated that he had to struggle to get 
through the end of a work day, and would be exhausted and 
listless by the time he returned from home.

In March 1997, the RO denied entitlement to service connection 
for chronic fatigue syndrome, to include as due to undiagnosed 
illness.

Upon review of the evidence of record, and weighing the positive 
and the negative evidence, the Board believes that the 
preponderance of the evidence is against the veteran's claim of 
entitlement to service connection for chronic fatigue syndrome.  
It is true that the veteran complained of fatigue during his 
October 1992 VA PTSD examination.  However, the complaints were 
not clinically verified.  Also, while complaints of poor sleep 
were noted by Dr. McCormick in September 1993, and Dr. Schlitt 
reported difficulties with sleep in January 1994, the symptoms 
were attributable to PTSD in both instances.  Also, available 
service medical records, the veteran's November 1992 VA general 
medical examination, and his February 1993 VA Persian Gulf 
Registry examination, were silent as to fatigue.

The Board has also considered the February 1994 and July 1996 
statements of the veteran's wife that he is a "workaholic" who 
returned home exhausted at the end of the work day and was 
listless for the remainder of the evening.  However, these 
comments do not persuasively show that the veteran suffers from 
chronic fatigue syndrome.  Moreover, the veteran testified during 
his February 1995 hearing that he did not receive any treatment 
for chronic fatigue syndrome since his separation from service, 
and that he did not discuss his fatigue with his private 
physicians.  Finally, there is the June 1995 report of the Air 
Force Medical Evaluation Board, which states that the veteran was 
able to work on a regular basis (as an attorney), and was doing 
fairly well.  The veteran himself reported during October 1992 VA 
PTSD evaluation that he forced himself to concentrate at work 
until he was exhausted, in order to avoid thoughts of Saudi 
Arabia.  Also, during the November 1992 VA general medical 
examination, the veteran reported that he had not lost any time 
at work in the preceding 10 months.  This evidence of record 
clearly shows that the veteran is employed and has not lost any 
time from work due to fatigue.  Such evidence would seem to argue 
against a finding that the veteran currently suffers from a 
fatigue disorder.

Additionally, the Board notes that chronic fatigue syndrome is 
rated under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (1998).  A 10 
percent evaluation for chronic fatigue syndrome requires symptoms 
that wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, or; 
symptoms controlled by medication.  The Board notes that there 
are no medical findings of record that the veteran is 
incapacitated from fatigue one or two weeks per year.  Nor is 
there any indication that the veteran is on medication for 
fatigue.  Rather, the only evidence of record regarding fatigue 
is the statements and testimony of the veteran, including those 
statements he made to the examining physicians, and the 
statements from the veteran's spouse, which indicate that the 
veteran has displayed signs of fatigue.  The Board does not 
dispute the veracity of the statements made by the veteran and 
his spouse.  Their assertions, however, are not supported by any 
competent medical evidence, and medical opinions offered by 
laypersons do not constitute competent evidence on a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  As it is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, Jones 
v. Brown, 7 Vet. App. 134, 137 (1994), and neither the veteran 
nor his wife is shown to possess any medical training and 
expertise, the lay opinion of either provides no basis upon which 
to make any finding as to the origin or development of any 
fatigue disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In short, in the absence of at least some degree of corroborating 
medical findings, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran manifested 
chronic fatigue syndrome to a degree of at least 10 percent, due 
to an undiagnosed illness.  There is simply no objective medical 
evidence or independently-verifiable non-medical indicators of 
his claimed disability of chronic fatigue.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  As the evidence is not in 
equipoise, the benefit of the doubt rule is not for application 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 (1998).



ORDER

Entitlement to service connection for chronic fatigue syndrome, 
to include as due to an undiagnosed illness, is denied.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

